Citation Nr: 0831978	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service-connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1966 to April 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Wichita, Kansas, 
Regional Office (RO).




The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he has PTSD as the result of events from 
service.  Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).  

In this case, the veteran has been diagnosed with PTSD, as 
most recently documented in a January 2006 VA medical report.  
However, this appeal is being remanded, in part, because the 
requisite stressor development has not been accomplished.  

At the outset, it is noted that the veteran's contentions 
about his stressors are consistent throughout the record.  
According to the RO, records do show that he was assigned to 
the 148th Ordnance Company and that he served in the Republic 
of Vietnam from September 1967 to April 1969.  However, these 
records do not reveal the location of his assignment.  
Furthermore, information received from his service medical 
records, and in particular geographical information derived 
from the date stamps on those records, only indicate time 
served in Vung Tau.  Since several of the veteran's claimed 
stressors are based on incidents that occurred in other 
geographical areas, such as Dong Tam, further development is 
required.  Notably, it does not appear that unit records have 
been requested, and a complete copy of the veteran's 
personnel folder has not been associated with the claims 
file.  An effort to obtain and review these records for 
potential verification of the veteran's stressors must be 
made; if such records are unavailable, it should be noted so 
in the claims file.  

Although the veteran has identified stressors other than 
those enumerated below, many do not appear to contain 
information sufficient for verification.  These include the 
veteran's experiences of witnessing many deaths and being 
exposed to numerous rocket and bomb assaults.  However, there 
are at least three in-service stressors identified by the 
veteran which appear to be capable of verification.  The 
claimed stressors requiring further development are as 
follows (See also Veteran's Stressor Statement Letter, 
October 2006.):  

1.  In March or April 1967, the veteran was transferred to 
Dong Tam; he reported that his base came under rocket and 
mortar attack on the night of his arrival; he claimed that 
his bunker came under attack and he could hear small arms 
fire in the distance.  It is noted that there are 
inconsistencies with the dates provided by the veteran, as he 
did not arrive in Vietnam until September 1967.  Therefore, 
the RO should request that the veteran provide a statement 
reconfirming the dates and details of such events.  Upon 
confirmation, the information should be submitted to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for
verification. 

2.  The veteran reported that he was sent on secret missions 
through two Tet Offensives, specifically in January of 1967, 
while still based in Dong Tam; he also reported that his base 
was bombed for a 3 week period and that he was exposed to 
possible chemical warfare during this time.  Again, the 
details of this stressor should be confirmed with the veteran 
as his service in Vietnam did not begin until September 1967.  
Upon confirmation of such details, the information should be 
submitted to the JSRRC for verification.  

3.  The veteran reported that in his capacity as an 
ammunitions supplier he drove a forklift in the Ammo Dump in 
Dong Tam; he frequently came under rocket and mortar attack 
while carrying out this task; the veteran also identified a 
fellow service-person who often carried out these duties with 
him.  Again, based on this information, the Board finds that 
an attempt at verification of this claimed stressor through 
the JSRRC is needed before adjudication may take place.  

Finally, as previously noted, the veteran was diagnosed with 
PTSD in January 2006 at the Heartland West VA Medical 
Facility.  However, the examiner did not provide the 
requisite link between a verified in-service stressor and the 
veteran's PTSD.  As such, a VA examination is necessary to 
confirm or rule out the existence of a nexus between the 
veteran's military experiences and his current PTSD. 

Accordingly, the case is REMANDED for the following action:


1.  Procure copies of records of any PTSD 
treatment that the veteran may have 
received at the Heartland West VA Medical 
facility since January 2006.  All 
available reports should be associated 
with the veteran's claims folder.  

2.  Contact the veteran and ask him to 
provide as specific information as 
possible regarding his purported in-
service stressors, including those 
discussed in his October 2006 letter.  
Specifically, he should provide dates, 
duty assignment(s), pertinent locations, 
and the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor(s).  

3.  Regardless of whether the veteran 
submits any additional evidence as to in- 
service stressors, the RO should contact 
the U. S. Army and Joint Service Records 
Research Center (JSRRC), and request the 
unit history of the 148th Ordnance Company 
in Vietnam for the time period of 
September 1967 to April 1969, in an 
attempt to verify its location at that 
time, its activities at that time, as well 
as any rocket or mortar attacks that 
occurred, and where and when they 
occurred.  The Board is particularly 
interested in any transfers or service 
noted in Dong Tam.  

A summary of the veteran's stressor 
statements should also be prepared for 
submission to the JSRRC.  Along with such 
summary, a copy of his DD 214, any 
available personnel records, and all 
relevant service information should be 
sent, and the JSRRC should be requested to 
attempt to verify the veteran's claims of 
stressful events.

Following the receipt of a response from 
the JSRRC, the RO should prepare a report 
detailing the nature of any stressor which 
is determined to be established by the 
record.  If no stressor(s) has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file. 

4.  If information is obtained that 
supports one or more of the veteran's 
claimed stressors, the veteran should be 
afforded a VA PTSD examination to verify 
the diagnosis of this claimed disability 
and to determine its etiology.  The 
examiner should specifically indentify: 
(1) which stressor(s) was (were) used as 
the basis for the diagnosis; (2) whether 
the stressors found to be established by 
the record were sufficient to produce a 
diagnosis of PTSD; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record. 

The claims folder must be provided to the 
examiner for review, including copies of 
the January 30, 2006 medical report from 
the Heartland West VA Medical Facility, 
and any current PTSD treatment records.  
The examiner must state in the examination 
report that the claims folder has been 
reviewed.  As part of the examination, the 
examiner should discuss any links between 
his current symptomatology and the claimed 
in-service stressors.

5.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature ofa preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


